DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-20 and 32-47 are pending in the application.
Applicant’s amendment to the claims, filed on November 4, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on November 4, 2021 in response to the non-final rejection mailed on August 20, 2021 are acknowledged and have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Lack of unity is maintained because the inventions of Groups I and II do not share the same or corresponding technical feature. For example, the benzoylformate decarboxylase (BFD) mutant protein of the invention of Group I is a protein obtained by performing one or more mutations on the amino acid residues of the BFD amino acid sequence in a range of 10Å or 8Å or 5Å or 3Å away from an active center (see claim 15), while the BFD mutant protein recited in the claims of the invention of Group II comprises the amino acid residues of SEQ ID NO: 1, and has one or more mutations at one or more of positions selected from the group consisting of position 25, position 26, position 86, position 87, position 109, position 110, position 184, position 236, position 
Lack of unity is also maintained because the technical feature of Groups I and II is not a contribution over the prior art. For example, the reference of Andrews et al. (FEBS J. 280:6395-6411, 2013; cited on Form PTO-892 mailed on June 3, 2021) discloses a mutant of Pseudomonas putida BFD with mutation at the active site position 26 or 281 and the reference of Lingen et al. (Protein Engineer. 15:585-593, 2002; cited on Form PTO-892 mailed on August 20, 2021) discloses a mutant of Pseudomonas putida BFD with a W86R mutation (p. 589, Table II). 
Claims 15-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 30, 2021.
Claims 32-47 are being examined on the merits with claims 32-34, 46, and 47 being examined only to the extent the claims read on the elected species C), mutation at position 86.

Claim Objections
The objections to claims 36-38, 41-43, and 45 for various informalities are withdrawn in view of the applicant’s instant amendment to the claims. 

Claims 32-34 are objected to because of the following informalities:
sequence
Claims 32-34 are also objected to in the recitation of “position 460 of SEQ ID NO: 1” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “position 460, wherein the position numbering corresponds to the amino acid sequence of SEQ ID NO: 1”.
Claim 34 is also objected to as having two steps (ii) and in the interest of improving claim form, it is suggested that the phrase “(ii) using the acetyl phosphoric acid” in line 6 be amended to recite (with markings to show changes made) “(iii)

Claim Rejections - 35 USC § 112(b)
The rejection of claim 40 under 35 U.S.C. 112(b) as lacking antecedent basis in the recitation of "the phosphotransacetylase” is withdrawn in view of the applicant’s instant amendment to claim 40 to depend from claim 37 rather than claim 35.

Claims 32-47 are newly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim Rejections - 35 USC § 112(a)
Claims 32-47 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity 
As amended, the claims recite (in relevant part) a method for preparing hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone, comprising: catalyzing formaldehyde to be condensed to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone with a BFD mutant protein using formaldehyde as a substrate, 
wherein the BFD mutant protein comprises the amino acid residues of SEQ ID NO: 1, and has a mutation at position 86 of SEQ ID NO: 1. 
Given a broadest reasonable interpretation, the recitation of “has” in the phrase “has one or more mutations” is interpreted as being synonymous with “comprising”. The recited BFD mutant of claims 32-34 has at least a mutation at position 86 and encompasses any additional mutation(s) of any other residue(s) of SEQ ID NO: 1.
The recited BFD mutant of claim 46 has at least a W86R mutation and encompasses any additional mutation(s) of any other residue(s) of SEQ ID NO: 1.
The recited BFD mutant of claim 47 has at least the mutations W86R-N87T, W86R-N87T-R184H, W86R-N87T-T377M-T380C, W86R-N87T-T377M-T380Y, W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, or W86R-N87T-L109G-L110E-H281V-Q282F-A460M and encompasses any additional mutation(s) of any other residue(s) of SEQ ID NO: 1.
The specification discloses the following representative species of the genus of recited BFD mutant proteins with mutation at position 86 that convert formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone: a BFD mutant protein comprising 
Before the effective filing date, the prior art taught a mutant of Pseudomonas putida BFD with a mutation at the active site position 86 (Lingen et al., supra). However, as noted above, the recited BFD mutant has a mutation at position 86 and encompasses any additional mutation(s) of any other residue(s) of SEQ ID NO: 1. It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions. 
Even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an  change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990)."
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892 mailed on August 20, 2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on August 20, 2021), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
Specifically regarding BFD mutant proteins, the reference of Andrews et al. (supra) discloses a mutant of Pseudomonas putida BFD with mutation at the active site Km and decreasing kcat (p. 6399, Table 1). 
The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize those structures of the genus of recited BFD mutant proteins. Other than the above-noted representative species, the specification fails to describe an extreme number of modifications that can be made to any amino acid residue of SEQ ID NO: 1 that maintains the activity of converting formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone. In this case, no common structural attributes identify the members of the genus of recited BFD mutant proteins, which, given the essentially unlimited amino acid sequences, is considered to encompass widely variant species. Because the disclosure fails to describe the common attributes or characteristics of the genus of recited mutant BFD proteins, because the genus of recited mutant BFD proteins encompasses species that are highly variant in their amino acid sequences, and in view of the high unpredictability of amino acid modification, the disclosed representative species are insufficient to describe the genus.  
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claims 32-47 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method for producing hydroxyl acetaldehyde and/or 1,3-
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The breadth of the claims: As amended, the claims recite (in relevant part) a method for preparing hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone, comprising: catalyzing formaldehyde to be condensed to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone with a BFD mutant protein using formaldehyde as a substrate, 
wherein the BFD mutant protein comprises the amino acid residues of SEQ ID NO: 1, and has a mutation at position 86 of SEQ ID NO: 1. 
Given a broadest reasonable interpretation, the recitation of “has” in the phrase “has one or more mutations” is interpreted as being synonymous with “comprising”. The recited BFD mutant has at least a mutation at position 86 and encompasses any additional mutation(s) of any other residue(s) of SEQ ID NO: 1. 
The recited BFD mutant of claim 46 has at least a W86R mutation and encompasses any additional mutation(s) of any other residue(s) of SEQ ID NO: 1.
The recited BFD mutant of claim 47 has at least the mutations W86R-N87T, W86R-N87T-R184H, W86R-N87T-T377M-T380C, W86R-N87T-T377M-T380Y, W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, or W86R-N87T-L109G-L110E-H281V-Q282F-A460M and encompasses any additional mutation(s) of any other residue(s) of SEQ ID NO: 1.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Pseudomonas putida BFD protein was known (see CN 105132400 A; cited on the IDS filed on August 5, 2019). Also, before the effective filing date, the prior art taught a mutant of Pseudomonas putida BFD with mutation at the active site position 26, 86, or 281 (see Andrews et al., supra and Lingen et al., supra). 
However, as noted above, the claims are essentially unlimited with respect to the amino acid sequence of the BFD mutant protein. It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions. 
Even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution  change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990)."
The reference of Singh et al. (supra) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (supra), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
Specifically regarding BFD mutant proteins, the reference of Andrews et al. (supra) discloses a mutant of Pseudomonas putida BFD with mutation at the active site position 26 or 281, which had the deleterious effect of increasing Km and decreasing kcat (p. 6399, Table 1). 
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the recited BFD mutant proteins with mutation at position 86 that convert formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone: a BFD mutant protein comprising the amino acid sequence of SEQ ID NO: 1, except for the mutations W86R-N87T, W86R-N87T-R184H, W86R-N87T-T377M-T380C, W86R-N87T-T377M-T380Y, W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, and W86R-N87T-L109G-L110E-H281V-Q282F-A460M (Table 1 at pp. 13-15 of the specification). The specification fails to describe an essentially unlimited number of modifications that can be made to any amino acid sequence of SEQ ID NO: 1 that maintains the activity of converting formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of isolating or generating variants of a polypeptide were known in the art before the effective filing date, it was not routine in the art to screen for a seemingly infinite number of BFD mutant proteins that maintain the activity of converting formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 32 to limit the BFD mutant protein to comprising the amino acid residues of SEQ ID NO: 1 and having one or more mutations at various position(s) of SEQ ID NO: 1 and in light of the specification’s working Examples 4-8. According to the applicant, based on the disclosure of the specification and the common knowledge in the art, one of skill could readily perform the methods of the amended claims without undue experimentation.
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s instant amendment to the claims to limit the recited BFD mutant to comprising the amino acid residues of SEQ ID NO: 1, and having a mutation at position 86 of SEQ ID NO: 1. The examiner also acknowledges the specification’s disclosure of Examples 4-8, which discloses BFD mutant proteins comprising the amino acid sequence of SEQ ID NO: 1, except for the mutations W86R-N87T, W86R-N87T-R184H, W86R-N87T-T377M-T380C, W86R-N87T-T377M-T380Y, W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, or W86R-

Claim Rejections - 35 USC § 102
The rejection of claims 32, 38, and 41-45 under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (CN 105132400 A; cited on the IDS filed on August 5, 2019; hereafter “Jiang”) is withdrawn in view of the applicant’s instant amendment to claim 32 to limit the mutant BFD to comprising the amino acid residues of SEQ ID NO: 1, and having a mutation at position 86 of SEQ ID NO: 1. Jiang does not teach or suggest a BFD having a mutation at position 86 of SEQ ID NO: 1. 

The rejection of claims 33-37, 39, and 40 under 35 U.S.C. 102(a)(1) as being anticipated by Marliere, P. (WO 2015/181074 A1; cited on Form PTO-892 filed on August 20, 2021; hereafter “Marliere”) is withdrawn in view of the applicant’s instant amendment to recite “(i) catalyzing formaldehyde to be condensed to hydroxyl 

Conclusion
Status of the claims:
Claims 15-20 and 32-47 are pending.
Claims 15-20 are withdrawn from consideration.
Claims 32-47 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/David Steadman/Primary Examiner, Art Unit 1656